Citation Nr: 0321569	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  98-20 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
arthrosis of the lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease of the hands.

3.  Entitlement to service connection for blindness. 

4.  Entitlement to service connection for seborrheic 
keratosis, including as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from March 1968 to January 
1973, including combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 and April 2000 rating 
decisions of the Newark, New Jersey,  Department of Veterans 
Affairs (VA) Regional Office (RO).  The appellant testified 
before the undersigned at a March 2003 personal hearing 
conducted in Washington, D.C.

During his March 2003 testimony, the appellant alluded to 
filing a claim of service connection for diabetes.  This 
matter is referred to the RO for appropriate action.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  The appellant is a veteran of combat.  He veteran served 
in Vietnam from August 1969 to August 1970, and it is 
presumed that he was exposed to herbicides during service.

2.  Post-traumatic arthrosis of the lumbar spine was not 
incurred in or aggravated by any incident of active military 
service and may not be so presumed to have been so incurred 
or aggravated.  

3.  Degenerative joint disease of the hands was not incurred 
in or aggravated by any incident of active military service 
and may not be so presumed to have been so incurred or 
aggravated.  

4.  Blindness was not incurred in or aggravated by any 
incident of active military service and may not be so 
presumed to have been so incurred or aggravated.  

5.  Seborrheic keratosis was not incurred in or aggravated by 
any incident of active military service, to include exposure 
to herbicides, and may not be so presumed to have been so 
incurred or aggravated.  
 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
back disability are not met.  38 U.S.C.A §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2002).

2.  The criteria for entitlement to service connection for 
degenerative joint disease of the hands a back disability are 
not met.  38 U.S.C.A §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 
3.303, 3.309 (2002).

3.  The criteria for entitlement to service connection for 
blindness are not met.  38 U.S.C.A §§ 1110, 1154 (West 2002); 
38 C.F.R. §§ 3.303 (2002).

4.  The criteria for entitlement to service connection for 
seborrheic keratosis, to include as due to exposure to 
herbicides, are not met.  38 U.S.C.A §§ 1110, 1116, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated July 1998 setting forth the general 
requirements of then-applicable law pertaining to the 
establishment of service connection.  The general advisement 
was reiterated in the Statement of the Case dated in December 
1998, as well as in Supplemental Statements of the Case dated 
in August 2002.  In specific compliance with the Court's 
ruling in Quartuccio, the appellant was advised of the 
evidence which would substantiate his claim, and the 
responsibility for obtaining it, by letter dated in August 
2001.  See 38 U.S.C.A 
§ 5103(b) (Providing in substance that after advisement to 
the claimant under the VCAA of any information which was not 
previously provided, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application).  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information VA would be obtaining.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran was told what evidence was needed to prove his 
claim (i.e., the elements of a service connection claim).  

Finally, with regard to VA's duty to notify, the Board notes 
that the VCAA notification letters sent to the appellant 
essentially complied with the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That case 
held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent 
it provides a claimant "not less than 30 days" to respond 
to a VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the RO and not 
the Board advised the appellant of the VCAA.  The RO's duty 
to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, although the August 2001 letter did not expressly 
notify the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b), that error was harmless and did not 
affect his substantive rights.  That is because the one-year 
period has now expired, and the veteran's case was not 
adjudicated before he had sufficient time to submit evidence 
in support of his claims. 

Moreover, the August 2001 letter advising the appellant of 
what evidence would substantiate his claim included the 
notation that evidence linking the claimed disorders to 
service would include competent medical evidence.  Subsequent 
to this advisement, the appellant has not proffered any 
information or further competent medical opinion.  

In particular, during the March 2003 hearing, the appellant 
alluded to various physicians having informed him that 
certain of his disorders were linked to military service.  
However, the appellant was not able to identify these 
physicians who informed him as to the source of the 
disorders, other than advising that they were "Army 
doctors" and unnamed VA physicians.  See, e.g., transcript 
at pages 6, 13, 19.  To the extent that the appellant has 
claimed that VA physicians have linked his disorders to 
service, all relevant medical records have been obtained.  It 
is the veteran's responsibility to sufficiently identify 
evidence that he feels is relevant to his claims and that he 
wants VA to obtain.  Without naming specific physicians, 
health care providers, dates, etc., that the etiology 
opinions were allegedly rendered, there is nothing further VA 
can request on his behalf.  Moreover, as is noted below, the 
appellant's fundamental accounts of the onset of the various 
disorders (i.e., what occurred in service) is held in this 
decision to be either unsupported by the record or inherently 
incredible.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  
VA records for outpatient treatment, hospitalization, and 
compensation examinations since 1973 are in the claims files.  
The veteran has alleged receiving other VA treatment, but 
requests to the named facilities yielded responses that no 
records were available.  The Board is satisfied that further 
requests would be futile.

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.§ 5103A (d).  The 
appellant was afforded a series of VA medical examinations in 
June and July 1998, conducted by a physician who reviewed the 
appellant's claims folder and rendered opinions as to the 
issues that are present in this appeal.  

In sum, because there is no information which indicates that 
further medical inquiry could be undertaken, the record as it 
pertains to medical opinion evidence is complete.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (Where claimant 
had been advised of the need to submit competent medical 
evidence indicating that had the claimed disorders, 
substantiating evidence  suggestive of a linkage between his 
active service and the current disorders, and did not produce 
such evidence, VA had no obligation to afford claimant a VA 
medical examination).   

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
appellant has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.  

The Generally Applicable Law

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The appellant's primary contentions in this matter are that 
he incurred the claimed disorders during or as a result of 
combat service in Vietnam.  The appellant's military 
occupational specialty (mortar crewman) and awards clearly 
indicate that he is a veteran of combat action.  

While the appellant is a veteran of combat and his account of 
the claimed in-service events is generally presumed credible, 
such a presumption does not extend to the questions of 
whether the appellant has the disorders in question and 
whether they are linked to service.  See 38 U.S.C.A § 1154(b) 
(Providing in substance that in the case of veterans of 
combat, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran).  See also 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995) (Observing that  
38 U.S.C.A. §  1154(b) deals with the question whether a 
particular disease or injury was incurred or aggravated in 
service -- that is, what happened then - not the questions of 
either current disability or nexus to service, as to both of 
which competent medical evidence is generally required).  In 
other words, simply because he is a combat veteran, and he 
alleges the claimed disorders result from that service, his 
claims are not automatically granted.  Like any other claim 
for service connection, there must be competent evidence 
showing he has the claimed conditions and that there is a 
possible relationship between those conditions and his 
military service.

Credibility

Before getting to the merits of each issue, the Board notes 
that credibility is an adjudicative, not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  As a general matter, the Board finds the 
appellant's allegations and reported history to be not 
credible.

There are so many inconsistencies in the record, it is 
difficult to determine the truth.  Some of the appellant's 
statements are outright false.  For example, he states he 
incurred gunshot wounds in Vietnam and was hospitalized for 
at least four years during service.  See VA outpatient 
treatment records.  Not only is there no record of gunshot 
wounds during service, but the veteran certainly was not 
hospitalized for such an extensive period of time.  His 
records do show some hospitalization for an ankle injury he 
sustained in an automobile accident; he tells his medical 
providers that he hurt his ankle during combat.  He has also 
stated that he lost his left eye because of an in-service 
injury or that it was enucleated or that it "fell out" and 
was put back in.  That is clearly false based on eye 
examinations showing the eye is still present, with 
absolutely no indications of structural abnormalities related 
to prior injury.  

The appellant has also made false statements concerning his 
military service.  He states that he was actually in Vietnam 
for two years, even though his DD Form 214 clearly states 
only one year in Vietnam.  A January 1971 service record 
indicated that the appellant served in Germany for one year, 
and then arrived in Vietnam in July 1969.  

Then there are other statements which are simply implausible.  
VA is not obligated to accept an assertion which is 
"inherently incredible."  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); see Samuels v. West, 11 Vet. App. 433, 436 
(1998); see also Godfrey v. Brown, 7 Vet. App. 398, 407 
(1995).  Here, although the appellant further contends that 
while serving in Vietnam, he was tasked by the CIA to perform 
secret missions as part of a "death squad," the Board 
accords no credibility to such an account.  Although the 
appellant posits that such information is still classified, 
or recently declassified, the bare assertion of such 
experiences towards substantiation of the claim is entitled 
to no credence, in the absence of official U.S. Government 
records.  The appellant's service personnel records do not 
reflect such assignments, and, for this inquiry, his military 
service is as reflected in his official records of personnel 
assignments as found in the claims folder.  Having been 
provided by an agency of the U.S. Government, the Board is 
assured of the authenticity of these original records.  In 
this regard, this finding is consistent with the well-
recognized reliance placed by VA upon service department 
determinations and records found by the National Personnel 
Records Center.  Spencer v. West, 13 Vet. App. 376, 380, 
(2000); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

There is also the fact that the post-service medical records 
reference possible malingering or exaggeration, see VA 
outpatient treatment records dated 1995-1997 regarding eye 
complaints, and that service medical records questioned his 
motives in continuously complaining of pain following certain 
injuries (possible secondary gain).  

Accordingly, the appellant's allegations as to his service 
duties and experiences are of doubtful credibility.  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  In this case, for the reasons 
given above, the Board assigns little, if any, probative 
value to the veteran's allegations.

The Merits of the Claims

Service connection for post-traumatic arthrosis of the lumbar 
spine:

The appellant contends that he incurred a lumbar spine 
disorder during his active military service.  Having 
carefully considered the appellant's claim in light of the 
record and the applicable law, the Board is of the opinion 
that the clear preponderance of the evidence is against the 
claim and the appeal will be denied.

The appellant claims that while involved in combat action in 
Vietnam, he "took three bullets" to his spine.  He reports 
that an unspecified individual informed him that his spinal 
cord was "dissolving," resulting in his confinement to a 
wheelchair, and that although he was hospitalized during 
active military service for approximately six months after 
being wounded, the records of this treatment were classified 
as "top secret" and are not available.  The appellant 
maintains, however, that he was treated for the disorder in 
Japan and at Fort Hood, Texas, shortly before he was 
discharged from active duty.  The appellant further maintains 
that he had received treatment for the back disorder ever 
since it was allegedly incurred.  See transcript, pages 3-7.  

The appellant's service medical records reveal no incidents 
of having been shot three times in the back during combat.  
Instead, they reveal that while serving on patrol duties in 
Vietnam in January 1970, he incurred an injury to his left 
foot.  This was in the nature of a closed fracture of the 
metatarsal bones - not a gunshot wound as he often reports to 
his medical providers.  There was one notation in August 1968 
that the appellant complained of low back pain stating that 
he had injured his back the prior day.  No spasm was found, 
and range of motion was normal.  The impression was mild 
strain.  There were no further complaints of back pain during 
the appellant's remaining military service.


All other service department medical records dated 
subsequently to the appellant's tour of duty in Vietnam are 
silent regarding the presence of any spinal cord or lumbar 
spine injury.  In November 1971, while stationed in the 
United States, the appellant was involved in a motor vehicle 
accident and fractured his right ankle.  The only reference 
in any of the appellant's service medical records to his back 
relates to the latter medical treatment:  the appellant was 
administered a right paravertebral nerve block during 
surgery.  A surgical report from that procedure indicates 
that the appellant's past history included hypertension, and 
a physical examination report indicates that his neurological 
examination was "physiologic."  
Critically, examination of his "back and extremities" only 
revealed a right leg open wound, for which treatment was then 
afforded.    

In June 1972, the appellant underwent a service department 
medical board examination.   As part of that inquiry, his 
"spine, [and other] musculoskeletal" aspects were evaluated 
as "normal."  The appellant was released from active duty 
on disability retirement due to osteomyelitis in January 
1973.  

Post-service medical records do not substantiate the 
appellant's account of having sustained a wound to his spine 
in combat, or a continuing disability resulting therefrom.  
During a February 1982 VA examination, the appellant's back 
was noted to have full range of motion, and a skin evaluation 
was "negative."  In other words, there is no record of 
scars from the alleged gunshot wounds.  During an October 
1983 VA examination conducted relative to a disability not at 
issue here, his medical history was noted to include symptoms 
and events which did not include being shot in the back 
during combat.  The appellant underwent a VA medical 
examination in August 1984.  Although it was noted that the 
appellant had continuing difficulty standing and walking, 
these deficiencies were attributed to the right extremity 
osteomyelitis.

The initial mention of any complaint of back symptoms is 
dated in January 1985.  At that time, the appellant 
complained of lumbosacral pain, which had been present for 
two to three days.  In 1986, he complained of low back, and 
his VA treating physician in February 1986 noted the 
appellant was "grossly obese" and stated no treatment was 
warranted other than weight loss.  In April 1987, he reported 
to an orthopedic examiner that he had initially suffered a 
back injury in Vietnam.  In August 1987, the appellant 
underwent a comprehensive VA examination and his only 
musculoskeletal abnormality was noted to be scarring of his 
right and left lower extremities.  He stated at that time 
that he had hurt his back in Vietnam.  

Beginning in approximately 1991, the VA outpatient treatment 
records show consistent complaints of low back pain.  In 
September 1991, he stated that he had a history of three 
broken vertebra.  X-rays in 1992 showed degenerative changes.  
In August 1996, the appellant stated that he had been shot in 
the back in Vietnam.  In March 1998, he stated that he had 
been shot in the low back in Vietnam.  In May 1998, he 
claimed that he had had back pain ever since 1968.  During a 
July 1998 VA examination, no scarring was noted of the 
appellant's back.  The appellant was diagnosed as having 
post-traumatic arthrosis of the lumbar spine.  As to the 
appellant's use of a wheelchair, the record is replete that 
such has been based upon the appellant's continuing right leg 
disorder and obesity.

As noted above, the appellant is clearly a veteran of combat, 
and his account of in-service events would normally be 
presumed to be credible.  However, as is also noted above, 
such a presumption is not accorded where it is inherently 
incredible - such is the case in the present matter.  
Godfrey, supra.

First, the appellant's service medical records contain no 
suggestion that he was severely wounded as he contends.  The 
Board finds that from the entirety of the service medical 
records, it is inherently impossible that the appellant would 
have sustained such a grievous combat-incurred wound, only to 
have no further mention of it or its residuals in any further 
service medical records - especially that pertaining to his 
separation by a medical board that was tasked to ascertain 
his physical fitness for continuing duty.  

However, the finding of inherent incredibility in the 
appellant's account of the incurrence of the back injury is 
not determinative of this issue.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative).  Even according 
credibility to the appellant's account in accordance with the 
provisions of 38 U.S.C.A § 1154(b), it is also the 
appellant's account that he has had a continuing back 
disorder since that time.  Plainly, the record contradicts 
such a conclusion.  He did not begin to complain of back-
related problems until, at the earliest, the mid 1980s - more 
than a decade after his military service.  He did not report 
continuous symptoms until the mid 1990s.  

The fact that the appellant did not complain of back pain 
until many years after service is highly probative.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  There is no competent evidence 
which links the appellant's back condition to any incident of 
his military service, and although so advised to provide such 
substantiating evidence, the appellant has not done so.  
Wells, supra.  Although the appellant so maintains such a 
connection exists, his theory regarding this linkage is not 
competent evidence.  It is well-established that the 
appellant, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).        

The clear preponderance of the competent evidence is against 
the claim, and the appeal is denied.  

Service connection for degenerative joint disease of the 
hands:

The appellant argues that he developed degenerative joint 
disease of the hands as a result of military service.  During 
the March 2003 personal hearing, the appellant testified that 
he began to develop difficulty holding objects while on 
active military duty, and that he was told his hands were 
"degenerating" while stationed in Fort Hood, Texas.  

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.

As is noted above, in a claim of service connection for an 
asserted disability, scrutiny is to be had upon the questions 
of (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas, supra.   In the 
case of arthritis, service connection may be granted if such 
disorder becomes compensably manifest within one year of 
service discharge.  38 C.F.R. 
§ 3.309(a).  

The appellant's service medical records are devoid of any 
mention of any present or developing disorder of the hands.  
Clinical evaluation during a June 1972 medical board 
separation examination found that the appellant's 
musculoskeletal system and his upper extremities were normal.  
Further, during a February 1982 VA examination, the 
appellant's extremities were again noted to be normal upon 
clinical examination.  The appellant was diagnosed has having 
degenerative joint disease of the hands during a July 1998 VA 
examination.  

There is no evidence of incurrence of any hand disorder or 
injury to the hands during service.  There is no evidence 
that the arthritis of the hands was manifested to a 
compensable degree within one year of separation from active 
service.  The appellant did not begin to complain of hand-
related symptomatology until decades after service, and no 
medical professional has indicated a possible relationship 
exists between a current hand disorder and any incident of 
the appellant's military service.  Again, the appellant has 
not submitted any such evidence, despite being advised of the 
need to do so.  Since he is not a medical professional, his 
allegations as to the relationship between the claimed 
condition and his military service are simply not probative 
evidence.



Service connection for blindness: 

The appellant contends that while serving on active military 
duty, he sustained a through-and-through gunshot wound to the 
head, which ultimately resulted in blindness.  See transcript 
of Board hearing, page 11.  

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.

The appellant's service medical records reflect that at the 
time of his discharge from active duty, his vision was 
normal.  As was noted above, in February 1982, the appellant 
underwent a VA physical examination.  His head was noted to 
be normal, and his pupils were noted to be "P[upils] E[qual] 
A[nd] R[eactive to] L[ight]."  While an October 1983 VA 
examination noted that the appellant had decreased vision, 
such was not noted to be the result of any claimed combat-
incurred wound.  A VA outpatient treatment record dated in 
May 1987 diagnosed refractive error, but noted the eye 
examination was otherwise normal.  

In February 1989, the appellant reported accidentally hitting 
himself in the left eye, and he complained of blurred vision.  
Examination showed a corneal abrasion.  It was also noted 
that he had gotten a piece of plastic in his eye.  At no time 
did the appellant report any prior eye injury.

A VA treatment record dated in May 1990 reflects the 
veteran's allegation that he was legally blind in the left 
eye.  In October 1991, it was noted that he had impaired 
vision in the left eye, and he reported a history of being 
"hit" in the head and left eye during service.  VA 
examination in March 1992 noted a long history of decreased 
visual acuity in the left eye.  In May 1993, he stated that 
he had cut the pupil of his left eye during service with a 
scrap of metal.  He complained of vision loss since that eye 
injury.  Examination showed no scarring secondary to the old 
injury.  A November 1993 treatment record shows history of 
trauma to left eye (longstanding, Vietnam) with resulting 
decreased visual acuity.  During a VA psychiatric examination 
in December 1993, the veteran wore a patch over his left eye.  
Upon VA examination in January 1994, he stated that he had 
been shot in 1968-69, to include in the left eye, and alleged 
he was then hospitalized for at least four years.  

During an April 1994 VA outpatient orthopedic visit, the 
veteran was wearing a patch over the left eye, and he stated 
that he had lost that eye.  A November 1994 list of medical 
problems indicated left eye blindness secondary to wound in 
Vietnam.  An October 1995 eye consultation report indicated 
that the appellant wore a patch on his left eye secondary to 
trauma in Vietnam.  Diagnoses included decreased visual 
acuity secondary to trauma.  A December 1995 VA outpatient 
treatment record shows the appellant's complaint that he had 
only been able to read large print for the past 3-4 years.  
After full examination, the examiner suspected the appellant 
was malingering.  In August 1996, the appellant reported 
being shot in the face and head in Vietnam with partial 
enucleation of the left eye.  In December 1996, it was again 
noted that the eye examiner continued to suspect malingering.  
In December 1997, the eye examiner stated there was no 
apparent ocular pathology, and there was possible 
malingering.

First, the Board doubts the appellant is "legally" blind, 
as he claims.  He certainly has decreased visual acuity, but 
there is no diagnosis of blindness.  There are also the 
various notations in his treatment records that he is 
malingering regarding his eye complaints, and that his 
complaints cannot be accounted for based on any abnormalities 
found on examination.  Regardless, there is no current 
disability for which service connection can be granted.  
Refractive error of the eye, in and of itself, is not a 
disease or injury within the meaning of applicable law.  See 
38 C.F.R. § 3.303(c).  As refractive error of the eye is not, 
by law, a disease or injury, it requires more than an 
increase in severity during service in order to warrant a 
grant of service connection.  There is a lack of entitlement 
under the law to service connection for refractive error of 
the eye, unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90.  

The appellant has refractive error of the eye, but the Board 
does not find credible his account of receiving a 
superimposed injury during service.  The Board accords no 
credibility to the appellant's account of having received a 
through-and-through gunshot wound to the head as such is 
inherently incredible from the tenor of both the appellant's 
service medical and post-service medical records.  Again, it 
is clear that he did not lose the eye, as he claimed when 
seeking medical treatment, since the eye is still present.  
None of the eye examinations have noted scarring or other 
abnormalities representative of prior eye injury.  It is 
inherently impossible that the appellant would have sustained 
such a grievous combat-incurred wound, only to have no 
further mention of it or its residuals in any further service 
medical records.  

There is no competent evidence which links the appellant's 
vision impairment to any incident of his military service, 
and although so advised to provide such substantiating 
evidence, the appellant has not done so.  Wells, supra.  
Since he is not a medical professional, his allegations as to 
the relationship between the claimed condition and his 
military service are simply not probative evidence. 

The question of whether the appellant sustained an eye injury 
during service is a factual one - not medical - so the Board 
does not have to concede that an injury actually occurred, 
even if his VA treating physicians chose to accept his 
statements.  These assertions must be weighed with the 
objective evidence of record.  For the reasons given above, 
the appellant's reports have limited, if any, evidentiary 
weight.  In this case, the history as related by the 
appellant is not merely unsupported by the evidence, but is 
directly contradicted by the contemporaneous medical 
evidence.  The medical opinions that he has decreased visual 
acuity as a result of the alleged in-service trauma were 
based on that history.  However, the Board is not required to 
accept medical opinions that are based solely on recitation 
of history, such as these.  Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995).  



Service connection for seborrheic keratosis, including as 
secondary to exposure to herbicides:  

The appellant contends that he incurred seborrheic keratosis 
in Vietnam.  Although the appellant has argued that the 
disorder is the result of presumed exposure to herbicides, VA 
must also ascertain whether there is any basis to indicate 
that the disorder was incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).      

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the claim and the appeal will be denied.

The appellant does not have a disease listed at 38 C.F.R. § 
3.309(e).  Under that provision, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e).  

Even if a claimant does not have a disease listed at 38 
C.F.R. § 3.309(e), he or she is presumed to have been exposed 
to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002).  Initially, the Board notes that the veteran's 
DD-214 shows that he served in Vietnam between August 1969 
and August 1970.  Therefore, he is presumed to have been 
exposed to herbicides during service.  See 38 U.S.C.A. 
§ 1116(f).  

Seborrheic keratosis may not be presumed to have been 
incurred in service.  As noted above, this is not a 
presumptive condition.  The Secretary of Veterans Affairs has 
formally stated that a presumption of service connection 
based on exposure to herbicides used in Vietnam was not 
warranted for "any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted."  See 68 Fed. Reg. 27630-27641 (May 
20, 2003).  

There is also no competent evidence to indicate that the 
appellant's skin disorder was caused by any incident of 
military service.  The appellant's military separation 
examination is devoid of any mention of any dermatologic 
disorder.  His service medical records show intermittent 
skin-related complaints such as boils or rashes, but no 
diagnosis of a chronic skin disorder.  During February 1982 
and August 1987 VA examinations, the appellant's skin was 
noted to be normal.  It was noted in 1989 that he had tinea 
pedis and hives.  Later in 1989, while being treated for 
other conditions, he reported that he had been seeing 
dermatology for his skin, which "they thought might be from 
Agent Orange."  In January 1991, it was noted that he had 
chronic tinea pedis.  In September 1991, examination showed a 
report of having a rash on his back, arms, and groin since 
Vietnam.  An April 1995 dermatology consultation report 
indicates that he had benign seborrheic keratoses on the 
arms.  Although the appellant was noted to have seborrheic 
keratosis during a June 1998 VA examination, no etiology for 
the claimed disorder was ascertained.  

The appellant maintains that the disorder was caused as a 
result of his military service.  However as is noted above, 
he is not competent to render such an opinion.  Espiritu, 
supra.  Because no competent evidence of such a linkage has 
been obtained, the clear preponderance of the evidence is 
against the claim.


ORDER

Service connection for post-traumatic arthrosis of the lumbar 
spine is denied.

Service connection for arthritis of the hands is denied.

Service connection for blindness is denied.

Service connection for seborrheic keratosis is denied.


	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

